Citation Nr: 9908676	
Decision Date: 03/30/99    Archive Date: 04/06/99

DOCKET NO.  97-17 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
disability of the left shoulder prior to October 10, 1996, 
date of surgery.

2.  Entitlement to a rating in excess of 20 percent for 
disability of the left shoulder after October 10, 1996.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Neil Reiter, Counsel


REMAND

The veteran served on active duty from July 1970 to April 
1972.

He has been granted service connection for a disability of 
the left shoulder.  This disability was evaluated as 
noncompensable from April 8, 1972, and 20 percent disabling 
from October 13, 1993.  

The veteran's appeal arises from a notice of disagreement 
with a July 1996 rating action that confirmed a 20 percent 
rating for the disability of the left shoulder.  This rating 
action followed a May 1996 Department of Veterans Affairs 
(VA) examination for rating purposes.  Pursuant to his 
appeal, the veteran appeared and testified at a hearing 
before the Board in June 1998.

The Board has interpreted the veteran's appeal to include a 
claim for an increased rating for the disability of the left 
shoulder prior to the date that he underwent surgery on 
October 10, 1996, as well as a claim for an increased rating 
in excess of 20 percent for a disability of the left shoulder 
after such surgery.  The evidence, and the veteran's 
contentions, have been reviewed in light of the possibility 
of an increase in either or both of these ratings. 

A review of the veteran's claims file shows that the veteran 
had a VA examination in February 1994.  On this examination, 
the veteran had restricted range of motion, with pain, and 
decreased left handgrip.  The examiner expressed the opinion 
that further study would be advisable, including X-rays of 
the left shoulder and neurological consultation.  The record 
does not contain any information concerning whether such 
X-rays and neurological consultation were conducted.  

However, on a VA examination in May 1996, the veteran 
referred to extensive workup in the past, including X-rays, 
an electromyogram, and nerve conduction studies that showed 
injuries to the left shoulder, but he was unable to describe 
the findings for these clinical tests.  The physical 
examination showed decreased range of motion in the left 
shoulder with pain on motion, and decreased strength in the 
left upper extremity.  

Subsequently, records were received showing treatment of the 
left shoulder by a private physician in late 1995 with 
surgery performed on October 10, 1996.  A medical statement 
from the veteran's private physician in July 1998 indicates 
that the veteran continued to have difficulty using the left 
arm above shoulder level following surgery.  The veteran 
testified at his hearing before the Board in June 1998 that 
he had decreased ability to use the left upper extremity, 
including weakness in the left upper extremity and weakness 
in his left grip, before and after the surgery in October 
1996.

The Board believes that an attempt should be made to 
determine whether the veteran received additional evaluation 
of the disability of the left shoulder after the last 
outpatient treatment report of record in November 1993, or 
pursuant to the VA examiner's suggestion in February 1994.  
These records should be obtained.  Specifically, any X-rays 
of the left shoulder and cervical spine, as well as 
neurological consultations, including electromyogram and 
nerve conduction studies, should be searched for.  

The regional office should then determine whether any 
neurological problem is associated with the veteran's left 
shoulder disability.  The regional office should then 
evaluate any co-existing neurological problem, if present, 
according to the Court of Veterans Appeals (the Court) 
holdings in Esteban v. Brown, 6 Vet. App. 259 (1994) which 
allows for separate ratings for coexisting disabilities.  In 
addition, the veteran's orthopedic disability should be 
evaluated according to the Court's holdings in DeLuca v. 
Brown, 6 Vet. App. 321 (1993) that requires factual findings 
as to the extent to which the veteran's injuries to joints 
causes pain, weakness, and limitation of function of the 
affected joint beyond that reflected in the measured 
limitation of motion of the affected joint.

Pursuant to the additional review by the regional office, the 
Board believes that further examination of the veteran is 
needed to evaluate the veteran's disability after the surgery 
of October 10, 1996.  

Accordingly, the case is hereby REMANDED to the regional 
office for the following actions:

1.  The regional office should obtain 
copies of all of the veteran's VA 
outpatient treatment reports since 
November 1993.  Specifically, any X-rays 
of the left shoulder, neurological 
consultations, electromyograms, and nerve 
conduction studies that may have been 
performed should be obtained and be made 
part of the current record.  

2.  The regional office should make 
arrangements for special orthopedic and 
neurological examinations of the veteran 
to determine the nature and extent of the 
disability of the left shoulder.  All 
clinical tests which are deemed necessary 
for the examination should be conducted.  
The examiners should provide a detailed 
description of the pain, weakness, 
fatigability, and functional loss, if 
any, related to the service-connected 
disability, as well as pertinent ranges 
of motion.  The claims folder should be 
made available to the examiners prior to 
and during their examination of the 
veteran.  

3.  The regional office should then 
review the veteran's claims for an 
increased rating prior to and subsequent 
to the surgery performed on October 10, 
1996, with consideration of all pertinent 
criteria, including the Court decisions 
of Esteban v. Brown, supra and DeLuca v. 
Brown, supra.  

If there is a denial of either of the veteran's claims, the 
case should be processed in accordance with appropriate 
appellate procedures, including the issuance of a 
supplemental statement of the case.  No action is required of 
the veteran unless and until he receives further notice.  The 
purpose of this REMAND is to procure clarifying data.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate decision warranted in this case.  



		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).


